Citation Nr: 1201827	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-38 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability (claimed as bilateral eye surgery).

2.  Entitlement to service connection for bilateral knee pain, to include as due to an undiagnosed illness.

3.  Evaluation of status post frostbite of the right foot, currently rated as 20 percent disabling.

4.  Evaluation of status post frostbite of the left foot, currently rated as 20 percent disabling.

5.  Evaluation of hypertension, currently rated as 10 percent disabling.

6.  Evaluation of tension headaches, currently rated as 0 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In the June 2008 decision, the RO granted service connection and assigned a 20 percent rating for status post frostbite of each foot, a 0 percent rating for hypertension, and a 0 percent rating for tension headaches - each effective from July 11, 2007.  The RO also denied service connection for recurrent nosebleeds, low back pain, wrist cyst removal, bilateral knee pain, bilateral eye surgery, and gastroesophageal reflux disease (GERD).

A February 2009 Informal Conference Report signed by the Veteran indicates that he withdrew his claims for service connection for wrist cyst removal and GERD from appellate consideration.  38 C.F.R. § 20.204 (2011).

In an October 2009 rating decision, the RO granted the Veteran's claims for service connection for a low back strain and epistaxis (nosebleeds).  Because the October 2009 decision represents a full grant of the benefits sought with respect to these issues, these matters are no longer before the Board for consideration.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

Also in the October 2009 rating decision, the RO granted a higher 10 percent rating for hypertension, effective July 11, 2007.  As a higher rating for this disability is assignable and the Veteran is presumed to seek the maximum available benefit, the issue remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issues of service connection for a bilateral eye disability and bilateral knee pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of frostbite of the right foot have been manifested by recurrent numbness and pain during the winter months with locally impaired sensation. 

2.  Residuals of frostbite of the left foot have been manifested by recurrent numbness and pain during the winter months with locally impaired sensation. 

3.  Hypertension is manifested by diastolic pressure readings predominantly below 110 and systolic pressures predominately below 200.  

4.  Although the Veteran has reported headaches occurring 2 to 3 times per week, there has been no evidence of prostrating attacks. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for status post frostbite of the right foot have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2011).

2.  The criteria for a rating in excess of 20 percent for status post frostbite of the left foot have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2011).

3.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101(2011).

4.  The criteria for a compensable rating for tension headaches are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 20011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.124a, Diagnostic Code 8100 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

The claims for higher ratings arise from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection for the disabilities on appeal.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. 
§§ 5104  and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  The Veteran was afforded VA examinations in March 2008, May 2008, and July 2009.  For the reasons discussed below, these examinations were adequate to make determinations on the claims herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as discussed in greater detail below, the disabilities on appeal have not significantly changed during the relevant time period, and uniform evaluations are warranted.

Frostbite of the Right and Left Foot

The Veteran's frostbite residuals have been evaluated as 20 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7122.  

Under Diagnostic Code 7122, a 20 percent rating is warranted for cold injury residuals manifested by arthralgia or other pain, numbness or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A higher, 30 percent rating is warranted for cold injury residuals manifested by arthralgia or other pain, numbness or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  

Note (1) to Diagnostic Code 7122 provides that amputations of the fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that had been diagnose as the residual effects of cold injury, such as Raynaud's phenomenon, muscular atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122.  Note (2) to Diagnostic Code 7122 provides that each affected part (e.g., hand, foot, ear, nose) it to be rated separately and the ratings are to be combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104. 

The report of the March 2008 VA cold injury protocol examination reflects the Veteran's complaints of cold sensitivity and aching and numbness in his feet whenever he had to stand out in the cold, which he did regularly as a security guard.  He denied tissue loss, nail abnormalities, Raynaud's phenomenon, hyperhidrosis, skin color changes, or arthritic symptoms.  On physical examination, his skin was normal with no evidence of arterial or venous insufficiency of the legs or feet.  There were no skin changes or dystrophy of the nails.  It was noted that he had some paresthesias along the dorsum of his feet and some mild bilateral Achilles tendinitis.  X-rays of the feet were normal.  X-rays of the ankles showed no radiographic sequelae of frostbite.

A June 2008 VA outpatient treatment record notes that the Veteran reported having a persistent papular or nodular skin rash on his feet.  It was noted that the rash was dry and crusted with bumps.

A January 2009 private medical record reflects that the Veteran reported that there was no feeling in the Achilles area of his foot.  He also complained of foot pain.  His feet showed no skin discoloration, sores or scars.  He had strong post tibial pulses and very local dorsalis pedis pulses.  Vibration was okay in both lower extremities.  The diagnosis was shortened Achilles tendon (mild amount causing a lot of symptoms).  

In a March 2009 statement, the Veteran's wife (C.S.) stated that the Veteran had a red rash and peeling of the palms and bottoms of the feet.

The report of the July 2009 VA cold injury protocol examination reflects the Veteran's complaints of recurrent numbness involving the dorsum of his feet.  He said the numbness tended to occur if he stood for a prolonged period of time in cold weather.  It was noted that the Veteran had been working as a security guard and during the wintertime would develop moderately severe numbness and some mild pain while standing.  He did not have these symptoms in the spring, summer, and fall.  He also described tightness in the Achilles tendon.  He did not have any tissue loss, symptoms of Raynaud's, hyperhidrosis or paresthesias.  He also did not have any ulceration, disturbance of nail growth, joint specific symptoms, changes in skin color, abnormal thickening or thinning of the skin, or burning sensation.  The current symptoms were occasional numbness in cold months and tightness in the Achilles tendon at the same level since 2001.  On physical examination of the feet, the skin was normal in color; there was no edema; skin temperature was normal; there were no ulcerations; hair growth was present but faint on the dorsum of the toes; there was no evidence of infection, scarring, or abnormal nail growth; there was also no evidence of vascular insufficiency; and posterior tibialis and dorsalis pedal pulses were easily felt.  

Applying the rating criteria to the facts of this case, the Board finds that the criteria for rating in excess of 20 percent for frostbite residuals of the right and left foot have not been met for any time during the applicable appeal period.  In this respect, medical evidence demonstrates that the Veteran's cold injury residuals were manifested by symptoms of recurrent numbness and pain during the winter months and locally impaired sensation was noted during the March 2008 VA examination; however, there has been no tissue loss, nail abnormalities, hyperhidrosis, or X-ray abnormalities.  Hence, the criteria for a higher, 30 percent rating have not been met.  

The Board notes that a lay informant reported that there was peeling of the hands and feet.  However, despite numerous examinations, tissue loss has never been demonstrated.  We find the observations of skilled professionals to be more probative and credible than the lay report.  To the extent there has been a rash, there is no competent evidence that this is related to the service-connected disability.




Hypertension

The Veteran's hypertension has been evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominately 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A higher, 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  

VA outpatient treatment records reflect that the Veteran's baseline blood pressure was 144/86 in April 2008.  In May 2008, his blood pressure was 149/78 and he was started on hydrochlorothiazide (hctz).  

The report of the May 2008 VA cold injury protocol examination reflects that the Veteran's blood pressure was 143/94, 161/91, 176/92, and 178/105.

A May 2008 private medical record reflects that the Veteran's blood pressure was 188/112.  In July 2008, his blood pressure was 167/110 and he was started on medication.  His blood pressure was 142/100 in November 2008, 130/100 in February 2009 (noted to be slightly elevated due to pain), 120/90 in March 2009, and 140/96 in April 2009.  

The report of a July 2009 VA cold injury protocol examination reflects that the Veteran's blood pressure was 192/107, 151/101, and 160/98.  It was noted that the Veteran had discontinued hctz and was seeing a primary care physician who prescribed Micardis.  

A November 2009 private medical record reflects that the Veteran's blood pressure was 130/90.

Applying the rating criteria to the facts of this case, the Board finds that the criteria for rating in excess of 10 percent for hypertension have not been met for any time during the applicable appeal period.  At no time throughout this appeal has the Veteran's systolic blood pressure been 200 or more.  Furthermore, although there were two instances where the Veteran's diastolic blood pressure readings were 110 or more (in July and May 2008), his diastolic blood pressure has been predominantly less than 110 and, more often than not, less than 100.  As there is no showing of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, a higher, 20 percent rating for hypertension is not warranted.  

The Board notes that initially, the disorder was rated as non-compensable.  The Veteran's pleading (VA Form 9) was to the effect that a higher evaluation was warranted.  The agency of original jurisdiction (AOJ) agreed and assigned a 10 percent evaluation.  However, to the extent that an evaluation in excess of 10 percent is sought, neither the objective evidence nor the lay evidence, to include the pleadings, provides a basis for a higher evaluation.

Tension Headaches

The Veteran's tension headache disability is rated as 0 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the Veteran's tension headaches are rated by analogy, using the criteria for migraine headaches under Diagnostic Code 8100.

Under Diagnostic Code 8100, a compensable, 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 0 percent rating is warranted for less frequent attacks.  The rating criteria do not define prostrating.  Other sources have defined prostrating as "extreme exhaustion or powerlessness."  See Kaiser v. Shinseki, No. 08-4039, slip op. at 2 (Vet. App. Feb. 23, 2010) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007) (cited for definitional purposes only).

The report of the March 2008 VA cold injury protocol examination reflects the Veteran's complaints of headaches.  He said the "more serious ones" occur maybe two times per month and lasted most of the day.  He said he could "tough it out" with Ibuprofen.  He denied any nausea, photophobia, or phonophobia associated with headaches and said they had not been as frequent since leaving service in 2004.  The examiner indicated that there were no prostrating attacks.  

A May 2008 VA outpatient treatment record reflects the Veteran's complaints of headaches occurring 2 to 3 times per week in the sinus region for the past 10 years.  The physician indicated that they were not overly bothersome and that there were no signs of migraine type headaches.  The physician suggested ENT (ear, nose, and throat) imaging/consultation in the future if the headaches worsened.

The report of the July 2009 VA cold injury protocol examination reflects the veteran's complaints of headaches occurring 2 to 3 times a week.  He said the headaches occurred in the frontal region at a pain level of 4/10 and did not flare up beyond that point.  He said it was like an ice-cream headache only less intense and might last the entire day.  He said that Ibuprofen helped his headaches.  He said his vision was occasionally blurred but there were no motor deficits.  The examiner suggested that the headaches might be secondary to the Veteran's uncontrolled hypertension.  

Applying the rating criteria to the facts of this case, the Board finds that the criteria for a compensable rating for tension headaches have not been met for any time during the applicable appeal period.  To warrant a compensable rating for headaches under DC 8100, there must be evidence of characteristic prostrating attacks averaging one in 2 months over the last several months.  In this case, although the Veteran has reported headaches occurring 2 to 3 times per week, these headaches have not been prostrating.  Since there is no evidence of prostrating attacks, a higher compensable rating for tension headaches is not warranted.  Here, the Veteran has presented credible evidence regarding the severity of his headaches.  However, such credible evidence constitutes negative evidence.  

All Claims

The Board has considered the Veteran's complaints of bilateral foot pain and numbness, as well as his description of symptoms associated with hypertension.  The Board acknowledges that the Veteran is competent to give evidence about what he has experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has also considered statements submitted by his wife (C.S.) concerning the rash on the Veteran's feet.  However, the Board finds the objective medical findings are more persuasive which, as indicated above, do not support ratings higher than those assigned.  With respect to his headaches, the Veteran's descriptions of his symptoms are credible and have been considered, but he has not reported having prostrating attacks required for a compensable rating.

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's disabilities on appeal. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted. 

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not alleged that his service-connected disabilities render him unemployable.  During the July 2009 VA examination, the Veteran said that up until recently he had been working as a security guard and that his service-connected bilateral foot disability did not interfere with his job.  Likewise, there is no evidence to suggest that his hypertension or headache disability render him unemployable.  As such, the Board finds there is no implicit claim for TDIU. 

Finally, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for the disabilities on appeal.  As the preponderance of the evidence is against the claims for higher ratings, the "benefit-of- the-doubt" rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). 


ORDER

A rating in excess of 20 percent for status post frostbite of the right foot is denied.

A rating in excess of 20 percent for status post frostbite of the left foot is denied.

A rating in excess of 10 percent for hypertension is denied.

A compensable rating for tension headaches is denied.


REMAND

Bilateral Eye Condition

The Veteran's service treatment records reflect that he complained of eye redness in and was diagnosed with pterygium in both eyes in October 1987.  In May 1990, he underwent surgical removal of the pterygiums.  In October 1990, it was noted that he had chronic conjunctivitis.  In June 1991, it was noted that the pterygium in the right eye had returned; it was surgically removed in February 1995.  There was no further treatment for his eyes during service.  

The report of a May 2008 VA eye examination reflects the Veteran's complaints of intermittent red eye and infection.  The examiner noted that there was evidence of past pterygium surgery in the right eye but none in the left eye.  The examiner indicated that the Veteran had chronic red and irritated eyes, worse in the right eye secondary to meibomian gland dysfunction.  The examiner also noted that the Veteran had a history of pterygium removal and that this may, in addition, contribute to some of his chronic redness that was worse in his right eye.  There was no evidence of any recurrence of the pterygiums.  

In July 2009, the Veteran underwent a VA cold injury examination and a VA eye examination.  The report of the cold injury examination reflects that the Veteran had small bilateral pterygium with some erythema.  Later that month, the report of the eye examination reflects that the was no evidence of recurring pterygium, although the examiner noted some evidence of old scarring that was likely the previous area where the pterygiums were excised.  The diagnoses included chronic irritation dryness, which was exacerbated by environmental elements.  The examiner opined that there was no evidence of recurring pterygium and that his previous treatment was successful in preventing any recurrence.  

Obviously there is a discrepancy between the two July 2009 VA examinations as to whether the Veteran's pterygiums have recurred.  In addition, the May 2008 VA examiner suggested that some of the Veteran's current eye irritation and redness might be a result of having had pterygium surgery during service.  Hence, the Board finds that further examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Bilateral Knee Pain

The Veteran's service treatment records reflect that he injured his left knee playing softball in April 1988.  X-rays were negative and the impression was bursitis.  He injured his right knee in a ski accident in November 1997.  He had a laceration, which was sutured, but no further complications.  There are no records of any follow-up treatment for either knee after these two incidents.  

During the March 2008 VA examination, the Veteran complained of knee pain and swelling occurring once or twice per month.  Range of motion of the right knee was from 0 degrees of extension to 130 degrees of flexion without pain.  Range of motion of the left knee was from 0 degrees of extension to 135 degrees of flexion without pain.  Both knees were stable.  There was no deformity, effusion, or other complications.  The examiner referenced the X-rays and indicated that there was no evidence of chronic pathology and did not provide a diagnosis for either knee.  The X-ray report notes bilateral chondrocalcinosis with no degenerative disease.  The radiologist noted that chondrocalcinosis is often seen in the setting of osteoarthritis, remote trauma, pyrophosphate arthropathy, or hemochromatosis; however, he or she concluded that the chondrocalcinosis in this case was "non-specific" and that there was no chronic pathologic disease.  

The RO denied the Veteran's claim for service connection for bilateral knee pain because there was no evidence of chronic disability; however, the Board finds that further evaluation is needed.  The Board points out that the Veteran had limited knee flexion on range of motion testing in March 2008, which was not explained by the examiner.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  Furthermore, the Veteran's service records indicate that he is a Persian Gulf War veteran.  Therefore, special presumptions apply which do not require that the disability be due to a known clinical diagnosis. 

Service connection may be established for a Persian Gulf War veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011. 38 C.F.R. § 3.317(a)(1).  A qualifying chronic disability is either an undiagnosed illness or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome.  Signs or symptoms that may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to, joint pain.  See 38 C.F.R. § 3.317(b)(5).  As noted above, the Veteran has described having chronic knee pain during and since service.  He has also exhibited some limited range of flexion.  These symptoms have not been attributed to a known clinical disease; however, the RO did not consider the provisions of 38 C.F.R. § 3.317 in adjudicating the Veteran's claim.  

Under these circumstances, the Board finds that further examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current nature and etiology of his alleged bilateral eye disability.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should clearly identify all current disability(ies) of the eyes, to include noting whether the Veteran has a pterygium in either eye.  With respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent probability or greater) that the disability is the result of disease or injury incurred in or aggravated by the Veteran's service.  In rendering this opinion, the examiner should clearly indicate whether the Veteran has any current residuals resulting from the surgical removal of pterygiums during service.

2.  Schedule the Veteran for VA examination to determine the nature and etiology of his claimed bilateral knee pain and any other knee signs or symptoms.  All necessary tests should be conducted. 

The claims file must be sent to the examiner for review. 

The examiner is asked to elicit current bilateral knee symptomatology from the Veteran, and identify all appropriate clinical diagnoses.  If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology.  If a known clinical diagnosis is found to be responsible for the symptomatology, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability is the result of disease or injury incurred in or aggravated by the Veteran's service.  

A complete rationale should accompany any opinion provided. 

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


